El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*19El apelante fué acusado ante la Corte de Distrito de San Juan, Sección 2a., por. el delito de mutilación porque ilegal, voluntaria y maliciosamente con un machete dió una herida a Arturo Rivera, seccionándole cuatro dedos de la mano .izquierda.
Celebrado el juicio ante un jurado, éste, después de oir las pruebas, lo declaró culpable del delito de mutilación. El apelante solicitó entonces de la corte que le concediera un nuevo juicio y habiendo sido desestimada su solicitud fué sentenciado a cumplir como pena un año y seis meses en el presidio con trabajo forzados, contra cuyo fallo y resolu-ción denegatoria de nuevo juicio ha interpuesto el presente recurso de apelación.
Aunque el apelante no presentó alegato escrito para sos-tener su recurso, sin embargo su abogado asistió a la vista y argumentó oralmente alegando que la denuncia era insufi-ciente por no expresar que el apelante tuviera la intención ■específica de mutilar, ni que el miembro del cual quedó pri-vado el lesionado fuera un miembro principal del cuerpo. También sostuvo la óoncesión de nuevo juicio por los moti-vos que aparecen de la moción en que lo solicitó.
El artículo 212 del Código Penal que trata del delito de mutilación dice así:
“Artículo 212. — Toda persona que ilegal y maliciosamente pri-vare a algún ser humano de un miembro de su cuerpo, o lo mutilare, •desfigurare o inutilizare, o le cortare o mutilare la lengua, sacare un ojo, rajare la nariz, oreja o labio, será reo del delito de mutilación.”
Comparado este precepto con las palabras de la acusa-ción que al principio hemos extractado, vemos que ésta sigue las palabras del estatuto, y ya hemos resuelto en otros casos ■que por regla general esto es bastante para que la acusación sea suficiente, a menos que determinados hechos sean nece-sarios para constituir un delito. El Pueblo v. Ortiz, 17 D. P. R., 898.
*20Además, como el código no requiere para qne el delito de mutilación se entienda cometido que se pruebe una inten-ción específica, ya que toda persona responde.de las conse-cuencias naturales de sus actos voluntarios y maliciosos, no es necesario que la acusación alegue tal intención de mutilar.
En cuanto al otro extremo de que para que úna acusación por delito de mutilación sea suficiente necesita alegar que el perjudicado ba sido privado de un miembro importante de su cuerpo, diremos que el artículo 212 del Código Penal no ba sido enmendado después de su publicación por lo que existe la mutilación, entre otros casos, cuando se priva a un ser humano de cualquier miembro de su cuerpo, sea o no importante.
Es cierto que la ley número 22 de 11 de marzo de 1913 en-mendando el artículo 286 del Código de Enjuiciamiento Criminal dispone que “bajo una acusación por el delito de muti-lación, el jurado podrá declarar culpable al acusado de un delito de acometimiento y agresión con circunstancias agra-vantes o de acometimiento y agresión simple, siempre que se hubiere probado en el juicio que el agredido no ba quedado inutilizado en algún miembro importante de su cuerpo,” pero esta ley no dice que la pérdida de un miembro no importante del cuerpo humano constituya un delito de acometimiento y agresión con circunstancias agravantes o sin ellas, sino que partiendo del supuesto de que la persona perjudicada ba perdido un miembro de su cuerpo, que es lo que constituye la mutilación, permite sin embargo al jurado que si se le prueba que tal pérdida no lo deja totalmente inutilizado de algún miembro importante de su cuerpo, califique el hecho como acometimiento y agresión. La mutilación existe siem-pre que el perjudicado quede privado de algún miembro de su cuerpo, aunque esa ley, buscando sin duda la mitigación en la pena, permite que el jurado la califique como acome-timiento y agresión si se le prueba que no ha quedado inuti-lizado de un miembro importante de su cuerpo. En conse-cuencia, la acusación que alega simplemente la pérdida de *21iza miembro del cuerpo Rumano es suficiente para imputar el delito de mutilación y si tal pérdida produce o no la inu-/tilidad de algún miembro importante es cuestión para la apreciación y determinación del jurado y no es fiecesario que se alegue en la acusación. Los dedos de la mano, por. ejemplo, sin duda alguna que son miembros importantes del 'cuerpo Rumano porque sin ellos no puede verificarse la apre-Rensión de los objetos, pero podrán resultar completamente inútiles o no según el número de los que se Rayan perdido y el sitio por donde fueron seccionados.
Pasando aRora a considerar los motivos en que se fundó la petición de nuevo juicio, que fue denegada, encontramos que son tres, a saber: . ■
“Io. Porque la corte informó erróneamente al jurado acerca del particular de si estaba o no probado que era un miembro importante el que perdió la víctima por la mutilación objeto de este juicio. Caso comprendido en el párrafo 5o. del artículo 303 del Código de Enjui-ciamiento Criminal.
“2o. Porque el veredicto es contrario a las pruebas, porque no se justificó por la acusación que dicha víctima había sufrido la pér-dida de un miembro importante.
“3o. Por ser el veredicto contrario a derecho, puesto que habién-dose informado por la corte al jurado de que para apreciar si el hecho era constitutivo de un delito de mutilación, o de acometimiento y agresión con agravantes, era necesario la justificación por parte del acusado de que la lesión sufrida por la víctima no constituía la pér-dida de un miembro importante.”
En el juicio se probó que el agredido, - que es- zurdo, fue privado por el apelante, con un macbete, de cuatro dedos de su mano izquierda, siendo ellos el índice, medio, anular y meñique, quedando por tanto únicamente en dicRa mano el dedo grueso.
La corte informó al jurado respecto a lo que debía con-siderarse como miembro importante del cuerpo Rumano, y dejó que determinase si como consecuencia de la pérdida de los dedos se encontraba o. no inutilizado de algún miembro *22'importante del cuerpo y les explicó que en el segundo caso podían dar veredicto por acometimiento y agresión con cir-cunstancias agravantes. Las instrucciones en este particular fueron así:
“Este delito de mutilación lia sido siempre el pensamiento del legislador de que sea un delito específico, de que no esté relacionado con ningún otro acto, es decir, de que no pueda encontrarse a un hombre acusado de este delito culpado de un delito menor. En una acusación de mutilación no sucede, por ejemplo, lo que en el asesi-nato, que se puede encontrar al acusado culpable de homicidio, o lo que en un atentado a la vida, que se le puede considerar culpable de ataque con intención de cometer homicidio.,
“Este delito ha sido siempre considerado por el legislador como delito único, de tal manera, que un hombre acusado de mutilación se le debe declarar culpable de ese delito, o se le debe absolver, sin que hayan términos medios.
“Parece que el legislador ha querido reducir un poco la gravedad de ese delito, gravedad que, desde luego, descansa en su naturaleza y en la extension de la pena de que puede ser objeto, y por eso lá Asamblea Legislativa en estos últimos tiempos ha votado una ley de-cretando que un individuo acusado de mutilación puede ser declarado culpable de un delito de acometimiento y agresión con circunstancias agravantes, siempre que se probare en el juicio que el agredido no ha quedado inutilizado de ningún miembro importante de su cuerpo. De modo que estableciendo ante un jurado una acusación de mutilación por estimar el Fiscal, que es el que lleva el peso de la acusación, que el perjudicado está privado de un miembro importante de su cuerpo, como por ejemplo, un brazo, una pierna o cualquiera otro órgano especial para el ejercicio de su trabajo o negocio, el jurado, ante las pruebas que se practiquen, si está satisfecho de que este hombre, aun cuando está privado de una parte de su cuerpo, esa parte no es esen-cial, no es un miembro importante de su cuerpo, entonces el jurado, en ese solo caso, atendiendo a que aquí se haya hecho una prueba en ese sentido, es que puede decir que el acusado no es culpable de un delito de mutilación y sí de un delito de acometimiento y agresión con circunstancias agravantes, en el caso que estime que es culpable.
“Pero repito que el jurado para hacer eso y para cumplir con la ley, es preciso que tenga una demostración ante él, clara y evidente, de que el acusado no ha sido privado de un miembro importante de su *23cuerpo. Sólo en este caso único es que puede rebajar la calificación de un delito de mutilación.”
Después de su lectura no podemos declarar que cometiera el error c¡ue se le atribuye en el primer motivo dé la moción de nuevo, juicio.
En cuanto al segundo motivo, ya hemos dicho que de la prueba resulta que el agredido perdió cuatro dedos de una de sus manos por lo que no puede sostenerse, según pretende el apelante, que no esté probado que sufrió la pérdida de un miembro principal, toda vez que las manos son de los miem-bros más importante del cuerpo humano;. y aunque es cierto, que no se practicó una prueba especial respecto de si las manos son o nó miembros importantes del cuerpo, tal eviden-cia no era necesaria porque esa cuestión es de la incumbencia del jurado quien puede apreciar sin necesidad de prueba si determinado miembro del cuerpo humano es o no importante.
Examinando finalmente el tercero y último de los motivos de la moción de nuevo juicio, no podemos llegar a la con-clusión que sostiene el apelante de que la corte cometiera error al instruir al jurado que, para que. pudiera dar un veri-dicto de acometimiento y agresión era necesario que se pro-base que la lesión sufrida por el agredido no le privaba de un miembro principal de su cuerpo, y por tanto que el veredicto sea contrario a derecho.
Ya hemos dicho que, entre otros casos, el delito de muti-lacióu se comete por privar a una persona de un miembro de su cuerpo y por tanto cuando el Fiscal .justifica esa pri-vación, ha probado un caso de mutilacióá; mas como la ley de 1913 permite que se castigue como acometimiento y. agre-sión si se probare que tal miembro perdido no es importante, es claro que es al acusado a quien toca probar este extremo. En otras palabras, lo que tiene que probar .el Fiscal, en casos como el presente, es que el acusado privó' a otra persona de un miembro de su cuerpo, y si el acusado no probare que tal miembro no es importante, o no resultare, de la propia prueba del Fiscal, el veredicto deberá ser de mutilación, y rio de acó-*24metimiento y agresión, por lo que la corte inferior no ha cometido el error que se le atribuye.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.